Citation Nr: 1510601	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal dated June 2010, the Veteran requested a Board hearing.  The hearing request was withdrawn in October 2011.

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.

The issues of entitlement to service connection for hypertension, coronary artery disease, and for bilateral hearing loss, were raised by the January 2015 brief submitted by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In correspondence received by VA on October 27, 2011, prior to the promulgation of a decision by the Board, the Veteran's authorized representative indicated the Veteran wished to withdraw from appellate review his claim for service connection for arthritis of the right foot.



CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for arthritis of the right foot have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  

In September 2011, the RO certified the instant claim for appeal to the Board.  In October 2011, the Veteran's representative submitted written correspondence stating that the Veteran would not be attending a scheduled Board hearing, and that he wished to withdraw his claim for service connection for arthritis of the right foot from appellate review.  The October 2011 written correspondence satisfied the requirements for withdrawal of a substantive appeal.

The Board acknowledges that The American Legion submitted a written brief in support of the Veteran's claim on January 23, 2015.  However, the brief makes     no clear assertions contrary to the previously expressed wish of the Veteran to withdraw his appeal, and does not address the October 2011 correspondence       that effected that withdrawal.  Hence, the Board finds that the October 2011 correspondence, which reports the Veteran's clearly expressed wish to withdraw  his appeal, controls in this situation.

As the pertinent criteria for withdrawal have been satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for arthritis of the right foot is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


